Order, of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about September 14, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the third degree, and placed him on probation for a period of two years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Concur— Mazzarelli, J.P., Friedman, Nardelli, Sweeny and McGuire, JJ.